HINES REAL ESTATE INVESTMENT TRUST, INC. UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS Hines Real Estate Investment Trust, Inc. (“Hines REIT” and, together with Hines REIT Properties, L.P. (the “Operating Partnership”), the “Company”) made the following acquisitions since January1, 2008: Property Name Date of Acquisition Purchase Price 2555 Grand February 29, 2008 $155.8 million Raytheon/DirecTV Building March 13, 2008 $120.0 million Williams Tower May 1, 2008 $271.5 million 4050/4055 Corporate Drive May 22, 2008 $42.8 million Grocery-Anchored Portfolio November 13, 2008 $228.3 million Distribution Parks – Araucaria, Elouveira & Vinhedo December 15, 2008 $114.9 million 345 Inverness Drive December 30, 2008 $25.7 million Arapahoe Business Park December 30, 2008 $40.8 million The Company owned a 28.7% non-managing general partner interest in the Hines USCore Office Fund LP (the “Core Fund”) as of June 30, 2009. During 2008, the Core Fund acquired an interest in One North Wacker, a 51-story office building in Chicago, Illinois. Additionally, the Company owns a 50% interest in Distribution Park Rio, through a joint venture with another affiliate of Hines. Both of these investments are accounted for using the equity method of accounting. On November 14, 2008, the Company acquired a 70% interest in a portfolio of 12 supermarket-anchored shopping centers, the “Grocery-Anchored Portfolio”, through a joint venture with Weingarten Realty Investors. The Company completed its acquisition of eight of the properties on November 13, 2008 andthe remaining four properties by March 31, 2009. The Company accounts for its investment in the Grocery-Anchored Portfolio using the equity method of accounting. The unaudited pro forma consolidated balance sheet is not presented as all acquisitions occurred prior to June 30, 2009 and no pro forma adjustments were required. The unaudited pro forma consolidated statements of operations assume all of the Company’s investments and acquisitions listed above occurred on January1, 2008. In management’s opinion, all adjustments necessary to reflect the effects of these transactions have been made. The unaudited pro forma consolidated statements of operations are not necessarily indicative of what actual results of operations would have been had the Company made these acquisitions on the first day of each period presented, nor does it purport to represent the results of operations for future periods. F-1 HINES REAL ESTATE INVESTMENT TRUST, INC. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS
